DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species F, Figure 7 in the reply filed on 12/10/2020 is acknowledged. Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0078] recites “one or more of one or more of each of a valve or valves” in line 3 and in lines 6-7 and should be –one or more valves--.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed 12/13/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL documents 1, 2 and 6 are not cited with a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by internally or externally bypassing the flow of refrigerant” for claim 6; “controlling discharge pressure further comprises diverting… at least a portion of the refrigerant flow through the second condenser” for claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that uses word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for controlling heat transfer of the first condenser” in claims 1-3, 10-14, 17-19; “means for controlling a discharge pressure or a refrigerant flow of the refrigerant compressor” in claims 1, 7-8, 12 and 17; “means for controlling refrigerant flow” in claims 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraph [0078] reveals “the means for controlling the heat transfer through the condenser located in the supply airstream can include one or more of one or more of each of a valve or valves used to direct refrigerant flow through the condenser, dampers used to direct air flow through the condenser, or operation of the compressor that affects the rate of refrigerant flow” and “the means for controlling the discharge pressure can include one or more of one or more of each of a valve or valve used to restrict refrigerant flow, reduction of heat transfer fluid flow in the second condenser, or a valve or valves used to bypass the second condenser.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 17 recite “A method of forming an air conditioning system” and then further recites the method of forming steps of “providing a vapor compression system…” and then switches to reciting steps of operating the system including “operating the vapor compression system with a programmable logic controller to sequentially operate the means for controlling heat transfer of the first condenser and the means for controlling refrigerant flow discharge pressure” making it unclear whether the claim is drawn to the method of forming the system or the method of operating the system creating confusion when direct infringement occurs. Therefore, the claim is indefinite because it is not clear when infringement occurs when one either creates a 
Claim 2 recites the limitation "the first compressor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 recite “a compressor or compressors” however claim 1 has previously recited “a refrigerant compressor” making it unclear whether claims 4-6 are referring to the same refrigerant compressor or a different compressor rendering the scope of the claim unclear and indefinite.
Claim 4 further recites the limitation "the compressor motor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 further recites “controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by internally or externally bypassing the flow of refrigerant” and it is unclear what internally or externally bypassing the flow of refrigerant is referring to. It is unclear whether the flow of refrigerant is bypassing the condenser or the compressor and also how internally or externally relates to the bypass of the refrigerant flow rendering the scope of the claim unclear and indefinite.
Claim 8 recites “controlling a flow of refrigerant” however claim 1 has previously recited “means for controlling a discharge pressure of a refrigerant flow of the refrigerant compressor” and it is unclear whether claim 8 is reciting the same flow of refrigerant or introducing a different flow of refrigerant rendering the scope of the claim unclear and indefinite.
Claims 10 and 11 recite the limitation "means for controlling refrigerant flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether this is the same means for controlling refrigerant flow discharge pressure or a different means rendering the scope of the claim unclear and indefinite.
Claim 13 recites the limitation "the first compressor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 recite “a compressor or compressors” however claim 12 has previously recited “a refrigerant compressor” making it unclear whether claims 15 and 16 are referring to the same refrigerant compressor or a different compressor rendering the scope of the claim unclear and indefinite.
Claim 15 further recites the limitation "the compressor motor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 further recites “the discharge pressure of the refrigerant compressor is maintained at a respective minimum discharge pressure to achieve the desired temperature condition throughout a range of operation of the discharge pressure of the refrigerant compressor” and it is unclear how the discharge pressure can be both maintained at a respective minimum discharge pressure as well as throughout a range of operation of the discharge pressure rendering the scope of the claim unclear and indefinite.
Claim 18 recites the limitation "the first compressor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 recites “a compressor or compressors” however claim 17 has previously recited “a refrigerant compressor” making it unclear whether claim 20 is 
Claim 20 further recites the limitation "the compressor motor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7, 9, 14 and 19 are included in the 112(b) rejection for their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groenewold et al. (US 6,666,040) in view of Weber et al. (US PG Pub. 2006/0086115).
Regarding claim 1, Groenewold discloses a method of forming an air conditioning system (system shown in Figs. 1-8) that is operable in a heating mode to control a supply air temperature, the method comprising: providing a vapor compression system that includes a refrigerant compressor (1), an expansion device (11, 12), an evaporator (14), a first condenser (4) located in a supply airstream, a second condenser (6), means for controlling heat transfer of the first condenser (via valves 2, 3), and means for controlling a discharge pressure of a refrigerant flow of the refrigerant compressor (via valves 7, 8; column 5, lines 6-19); and operating the vapor compression system with a controller (control valves 2, 3, 7, 8 would inherently need a controller to operate in response to sensed operating conditions, column 4, line 61 to column 5, line 19) to operate the means for controlling heat transfer of the first condenser (via valves 2, 3) and the means for controlling refrigerant flow discharge pressure (via valves 7, 8).
Groenewold does not explicitly teach the controller is a programmable logic controller to sequentially operate the means for controlling heat transfer of the first condenser and the means for controlling refrigerant flow discharge pressure.
Weber teaches the concept of forming an air conditioning system including a programmable logic controller (controller not shown in Figure 2 is controllable; paragraph 29) to sequentially operate the means for controlling heat transfer (valve 29 for switching reheat and cooling circuit) of the first condenser (32) and the means for controlling refrigerant flow discharge pressure (reheat pressure device 205 controlled in response to discharge pressure; paragraph 29) that provides sequenced system control to maintain maximum capacity and efficiency through a stabilized reheat circuit 
Regarding claim 6, Groenewold as modified discloses the method in claim 1 wherein the means for controlling heat transfer of the first condenser further comprises the operation of a compressor (1) by internally or externally bypassing the flow of refrigerant (refrigerant bypasses externally around condenser 4 via valves 2, 3).
Regarding claim 7, Groenewold as modified discloses the method in claim 1, wherein the means for controlling discharge pressure further comprises diverting at least a portion of the refrigerant flow (via valves 7, 8) through the second condenser (6).
Regarding claim 8, Groenewold as modified discloses the method in claim 1, wherein the means for controlling the discharge pressure further comprises controlling a flow of refrigerant (via valves 7, 8) through the second condenser (6).
Regarding claim 9, Groenewold as modified discloses the method in claim 1, wherein the means for controlling the discharge pressure comprises restricting the refrigerant flow with a valve (2, 3, 7, 8) disposed in a refrigeration flow circuit.
Regarding claim 10, Groenewold as modified discloses the method in claim 1, wherein the means for controlling heat transfer and the means for controlling refrigerant 
Regarding claim 11, Groenewold as modified discloses the method in claim 1, wherein the means for controlling heat transfer and the means for controlling refrigerant flow are manipulated to increase temperature of the supply airstream (valve 3 acts to maintain the temperature or heating needs of a conditioned air stream; column 4, lines 44-60).
Regarding claim 12, Groenewold discloses a method of forming an air conditioning system (system shown in Figs. 1-8) that is operable in a heating mode to control a supply air temperature, the method comprising: providing a vapor compression system that includes a refrigerant compressor (1), an expansion device (11, 12), an evaporator (14), a first condenser (4) located in a supply airstream, a second condenser (6), means for controlling heat transfer of the first condenser (via valves 2, 3), and means for controlling a discharge pressure of a refrigerant flow of the refrigerant compressor (via valves 7, 8; column 5, lines 6-19); and operating the vapor compression system with a controller (control valves 2, 3, 7, 8 would inherently need a controller to operate in response to sensed operating conditions, column 4, line 61 to column 5, line 19) to operate the means for controlling heat transfer of the first condenser (via valves 2, 3) and the means for controlling refrigerant flow discharge pressure (via valves 7, 8).
Groenewold does not explicitly teach the controller is a programmable logic controller to sequentially operate the means for controlling heat transfer of the first condenser and the means for controlling refrigerant flow discharge pressure to 
Weber teaches the concept of forming an air conditioning system including a programmable logic controller (controller not shown in Figure 2 is controllable; paragraph 29) to sequentially operate the means for controlling heat transfer (valve 29 for switching reheat and cooling circuit) of the first condenser (32) and the means for controlling refrigerant flow discharge pressure (reheat pressure device 205 controlled in response to discharge pressure; paragraph 29) to sequentially control at least one of an optimal path and a rate of the refrigerant flow based on the discharge pressure of the refrigerant compressor (pressure monitored to control an optimal path and a rate of the refrigerant flow through reheat circuit) and a desired temperature condition associated with the supply airstream (sensors assess if air is properly warmed to desired temperature; paragraph 48) and such that instructions based on the discharge pressure of the refrigerant compressor take precedent over instructions associated with the desired temperature condition associated with the supply airstream (control monitors pressure taking a control precedent over temperature and controls the pressure in a range that produces the required reheat for balancing temperature; paragraph 29) that provides sequenced system control to maintain maximum capacity and efficiency through a stabilized reheat circuit and maintains compressor operational pressures 
Regarding claim 17, Groenewold discloses a method of forming an air conditioning system (system shown in Figs. 1-8) that is operable in a heating mode to control a supply air temperature, the method comprising: providing a vapor compression system that includes a refrigerant compressor (1), an expansion device (11, 12), an evaporator (14), a first condenser (4) located in a supply airstream, a second condenser (6), means for controlling heat transfer of the first condenser (via valves 2, 3), and means for controlling a discharge pressure of a refrigerant flow of the refrigerant compressor (via valves 7, 8; column 5, lines 6-19); and operating the vapor compression system with a controller (control valves 2, 3, 7, 8 would inherently need a 
Groenewold does not explicitly teach the controller is a programmable logic controller to sequentially operate the means for controlling heat transfer of the first condenser and the means for controlling refrigerant flow discharge pressure to sequentially control at least one of an optimal path and a rate of the refrigerant flow based on the discharge pressure of the refrigerant compressor and a desired temperature condition associated with the supply airstream and such that instructions based on the discharge pressure of the refrigerant compressor take precedent over instructions associated with the desired temperature condition associated with the supply airstream such that the discharge pressure of the refrigerant compressor is maintained at a respective minimum discharge pressure to achieve the desired temperature condition throughout a range of operation of the discharge pressure of the refrigerant compressor.
Weber teaches the concept of forming an air conditioning system including a programmable logic controller (controller not shown in Figure 2 is controllable; paragraph 29) to sequentially operate the means for controlling heat transfer (valve 29 for switching reheat and cooling circuit) of the first condenser (32) and the means for controlling refrigerant flow discharge pressure (reheat pressure device 205 controlled in response to discharge pressure; paragraph 29) to sequentially control at least one of an optimal path and a rate of the refrigerant flow based on the discharge pressure of the .
Claims 2-3, 13-14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groenewold et al. (US 6,666,040) in view of Weber et al. (US PG Pub. 2006/0086115), further in view of Iritani et al. (US Pat. 6,347,528).
Regarding claim 2, Groenewold as modified discloses the method of claim 1, and further teaches manipulating the refrigerant flow through the first compressor (refrigerant is compressed or manipulated through first compressor) but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises at least one of manipulating a flow of the supply airstream through the first condenser.
Iritani teaches the concept of forming an air conditioning system means for controlling heat transfer of the first condenser (12) further comprises at least one of manipulating a flow of the supply airstream through the first condenser (via 16, 17) that allows for control of the amount of heat exchange from condenser depending on the operation of the system (column 10, lines 28-39). Therefore, it would have been obvious 
Regarding claim 3, Groenewold as modified discloses the method in claim 1 wherein the means for controlling heat transfer of the first condenser further comprises bypassing (via valves 2, 3) at least a portion of the refrigerant flow around the first condenser (12) and Iritani further teaches bypassing at least a portion of the supply airstream (via dampers 16, 17).
Regarding claim 13, Groenewold as modified discloses the method of claim 12 and further teaches manipulating the refrigerant flow through the first compressor (refrigerant is compressed or manipulated through first compressor) but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises at least one of manipulating a flow of the supply airstream through the first condenser.
Iritani teaches the concept of forming an air conditioning system means for controlling heat transfer of the first condenser (12) further comprises at least one of manipulating a flow of the supply airstream through the first condenser (via 16, 17) that allows for control of the amount of heat exchange from condenser depending on the operation of the system (column 10, lines 28-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of 
Regarding claim 14, Groenewold as modified discloses the method in claim 12 wherein the means for controlling heat transfer of the first condenser further comprises bypassing (via valves 2, 3) at least a portion of the refrigerant flow around the first condenser (12) and Iritani further teaches bypassing at least a portion of the supply airstream (via dampers 16, 17).
Regarding claim 18, Groenewold as modified discloses the method of claim 17 and further teaches manipulating the refrigerant flow through the first compressor (refrigerant is compressed or manipulated through first compressor) but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises at least one of manipulating a flow of the supply airstream through the first condenser.
Iritani teaches the concept of forming an air conditioning system means for controlling heat transfer of the first condenser (12) further comprises at least one of manipulating a flow of the supply airstream through the first condenser (via 16, 17) that allows for control of the amount of heat exchange from condenser depending on the operation of the system (column 10, lines 28-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of the first condenser further comprises at least one of manipulating a flow of the supply 
Regarding claim 19, Groenewold as modified discloses the method in claim 17 wherein the means for controlling heat transfer of the first condenser further comprises bypassing (via valves 2, 3) at least a portion of the refrigerant flow around the first condenser (12) and Iritani further teaches bypassing at least a portion of the supply airstream (via dampers 16, 17).
Claims 4-5, 15-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groenewold et al. (US 6,666,040) in view of Weber et al. (US PG Pub. 2006/0086115), further in view of Itoh et al. (US PG Pub. 2011/0167850).
Regarding claim 4, Groenewold as modified discloses the method in claim 1 but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling the compressor motor.
Itoh teaches the concept of forming an air conditioning system including a means for controlling heat transfer of the first condenser (14) further comprises the operation of a compressor (21) by cycling the compressor motor (rotation speed reduced or cycling down the compressor motor) that lowers the heating capacity when performing a power saving control (paragraph 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling the 
Regarding claim 5, Groenewold as modified discloses the method in claim 1 but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling one or more compressor motors.
Itoh teaches the concept of forming an air conditioning system including a means for controlling heat transfer of the first condenser (14) further comprises the operation of a compressor (21) by cycling one compressor motor (rotation speed reduced or cycling down the compressor motor) that lowers the heating capacity when performing a power saving control (paragraph 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of the first condenser further comprises the operation of a compressor by cycling the compressor motor taught by Itoh in order to control heating capacity of the condenser during a power saving control operation of the system.
Regarding claim 15, Groenewold as modified discloses the method in claim 12 but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling the compressor motor.
Itoh teaches the concept of forming an air conditioning system including a means for controlling heat transfer of the first condenser (14) further comprises the operation of a compressor (21) by cycling the compressor motor (rotation speed reduced or cycling 
Regarding claim 16, Groenewold as modified discloses the method in claim 12 but does not explicitly teach wherein the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling one or more compressor motors.
Itoh teaches the concept of forming an air conditioning system including a means for controlling heat transfer of the first condenser (14) further comprises the operation of a compressor (21) by cycling one compressor motor (rotation speed reduced or cycling down the compressor motor) that lowers the heating capacity when performing a power saving control (paragraph 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of the first condenser further comprises the operation of a compressor by cycling the compressor motor taught by Itoh in order to control heating capacity of the condenser during a power saving control operation of the system.
Regarding claim 20, Groenewold as modified discloses the method in claim 17 but does not explicitly teach wherein the means for controlling heat transfer of the first 
Itoh teaches the concept of forming an air conditioning system including a means for controlling heat transfer of the first condenser (14) further comprises the operation of a compressor (21) by cycling the compressor motor (rotation speed reduced or cycling down the compressor motor) that lowers the heating capacity when performing a power saving control (paragraph 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the air conditioning system of Groenewold to have the means for controlling heat transfer of the first condenser further comprises the operation of a compressor or compressors by cycling the compressor motor taught by Itoh in order to control heating capacity of the condenser during a power saving control operation of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763